Filed 7/14/21




                                  CERTIFIED FOR PUBLICATION
                       APPELLATE DIVISION OF THE SUPERIOR COURT
                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES


THE PEOPLE,                                            )         No. BS 175803
                                                       )
        Petitioner,                                    )         Torrance Trial Court
                                                       )
                v.                                     )         No. 0TR04543
                                                       )
THE SUPERIOR COURT OF THE                              )
COUNTY OF LOS ANGELES,                                 )
                                                       )
        Respondent,                                    )         OPINION
                                                       )
BEAU ESPESO,                                           )
                                                       )
        Real Party in Interest.                        )
                                                       )

        ORIGINAL PROCEEDINGS; petition for writ of mandate. Hon. David K. Reinert,
Judge. Petition is granted.
        Patrick Q. Sullivan, Torrance City Attorney and Brandon J. Gonzaque, Deputy Torrance
City Attorney, for Petitioner.
        Robert S. Ernenwein and Michelle A. Mathes of the Law Offices of Robert Ernenwein
for Real Party in Interest.
No appearance for Respondent.


                                     *             *         *



        Petitioner the People of the State of California requested a writ commanding respondent
Los Angeles County Superior Court to vacate its order placing real party in interest Beau
Espeso on misdemeanor diversion regarding the charges of driving under the influence of



                                               1
alcohol and driving with a blood-alcohol content of 0.08 percent or above (Veh. Code, § 23152,
subds. (a) & (b).) We will issue a writ so ordering.
                                             BACKGROUND
       Real party was charged on November 16, 2020, with the above crimes, along with the
special allegation that his blood-alcohol content was 0.15 percent or higher when he drove
(Veh. Code, § 23578). While his case was pending, the misdemeanor diversion statute (Pen.
Code, § 1001.95) 1 was enacted, effective January 2021.
       Real party filed a request for respondent to grant diversion under the law, indicating real
party was voluntarily participating in an impaired driving education program, and stressing he
did not have any other convictions. Petitioner filed an opposition, arguing diversion was not
allowed under the statute, and in any event, real party was unsuitable to be diverted because,
when he drove and was arrested, his blood-alcohol content was 0.22 percent, he lost control of
his vehicle, jumped a curb, and destroyed part of a block wall surrounding a residence.
       On April 6, 2021, respondent found the diversion law applied retroactively, and over
petitioner’s objection, determined real party was eligible and suitable for diversion. The court
granted diversion and continued the matter for 24 months, ordering real party to complete
court-ordered Alcoholics Anonymous sessions and pay victim restitution for knocking down
the residence wall.
       Petitioner filed the instant petition for a writ of mandate, requesting we vacate the order
granting diversion. On May 19, 2021, having determined petitioner’s request appeared to be
meritorious, we issued a Palma notice indicating we would dismiss the petition as moot if
respondent reconsidered and vacated its order and entered a new order denying diversion.
(Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171.) We also indicated that if
respondent elected not to reconsider and vacate its order, it was to notify this court and, in that
event, real party could file an opposition to the issuance of a peremptory writ in the first
instance, followed by a reply by petitioner.




       1
           All further statutory references are to the Penal Code unless otherwise indicated.

                                                      2
       On May 25, 2021, respondent stated in a minute order that it declined to vacate its order
granting diversion. Real party filed an opposition, and petitioner filed a reply.
                                          DISCUSSION
       Because there are no issues of disputed fact and the case turns on statutory
interpretation, we employ de novo review. (People v. Lofchie (2014) 229 Cal.App.4th 240,
250; People v. Kurtenbach (2012) 204 Cal.App.4th 1264, 1276.)
       “Our primary objective in interpreting a statute is to determine and give effect to the
underlying legislative intent. [Citation.] Intent is determined foremost by the plain meaning of
the statutory language. If the language is clear and unambiguous, there is no need for judicial
construction. When the language is reasonably susceptible of more than one meaning, it is
proper to examine a variety of extrinsic aids in an effort to discern the intended meaning. We
may consider, for example, the statutory scheme, the apparent purposes underlying the statute
and the presence (or absence) of instructive legislative history. [Citation.]” (City of Brentwood
v. Central Valley Regional Water Quality Control Bd. (2004) 123 Cal.App.4th 714, 722.)
“‘When interpreting a statute, we endeavor to harmonize it with other enactments to the extent
possible.’ [Citations.] ‘The law shuns repeal by implication and, if possible, courts must
maintain the integrity of both statutes.’ [Citation.] ‘We presume that the Legislature, when
enacting a statute, was aware of existing related laws and intended to maintain a consistent
body of rules. [Citation.]’ [Citation.]” (Schelb v. Stein (2010) 190 Cal.App.4th 1440, 1448.)
       Section 1001.95 provides as follows.
              (a) A judge in the superior court in which a misdemeanor is being
       prosecuted may, at the judge’s discretion, and over the objection of a
       prosecuting attorney, offer diversion to a defendant pursuant to these
       provisions.

               (b) A judge may continue a diverted case for a period not to exceed 24
       months and order the defendant to comply with terms, conditions, or programs
       that the judge deems appropriate based on the defendant’s specific situation.

              (c) If the defendant has complied with the imposed terms and
       conditions, at the end of the period of diversion, the judge shall dismiss the
       action against the defendant.
              (d) If it appears to the court that the defendant is not complying with
       the terms and conditions of diversion, after notice to the defendant, the court
                                                 3
       shall hold a hearing to determine whether the criminal proceedings should be
       reinstituted. If the court finds that the defendant has not complied with the
       terms and conditions of diversion, the court may end the diversion and order
       resumption of the criminal proceedings.

              (e) A defendant may not be offered diversion pursuant to this section
       for any of the following current charged offenses:

              (1) Any offense for which a person, if convicted, would be required to
       register pursuant to Section 290 [sex offender registration].

              (2) A violation of Section 273.5 [inflicting a corporal injury resulting in
       a traumatic condition upon a domestic violence victim].

              (3) A violation of subdivision (e) of Section 243 [battery on a domestic
       violence victim].

              (4) A violation of Section 646.9 [stalking].

       The statute was enacted after real party was charged with the misdemeanor offenses.
Nonetheless, neither petitioner nor real party maintains the statute was inapplicable. Since the
statute provides for a potential ameliorative benefit, we conclude a person charged with a
misdemeanor has the right to have the court determine if the person is eligible and suitable for a
grant of diversion so long as the person’s case is not final. (See People v. Frahs (2020) 9
Cal.5th 618, 639; see also In re Estrada (1965) 63 Cal.2d 740, 744-745.)
       We agree with petitioner that driving under the influence of alcohol is not an offense
which is eligible for misdemeanor diversion. Vehicle Code section 23640, subdivision (a),
provides, in relevant part, “In any case in which a person is charged with a violation of [Vehicle
Code] Section 23152 or 23153, . . . the court shall neither suspend nor stay the proceedings for
the purpose of allowing the accused person to attend or participate, nor shall the court consider
dismissal of or entertain a motion to dismiss the proceedings because the accused person
attends or participates during that suspension, in any one or more education, training, or
treatment programs . . . .”
       To the extent there is a tension between Vehicle Code section 23640 and the
misdemeanor diversion statute, it must be resolved in favor of both statutes being “read
together and so construed as to give effect, when possible, to all the provisions thereof,” and

                                                 4
“all presumptions are against a repeal by implication.” (State Dept. of Public Health v.
Superior Court (2015) 60 Cal.4th 940, 955-956; see, e.g., Moore v. Superior Court (2020) 58
Cal.App.5th 561, 579 [“[I]f the Legislature had intended [driving under the influence]
defendants to be eligible for pretrial mental health diversion, it would have repealed or
amended Vehicle Code section 23640, or it would have ‘carve[d] out an exception’ to Vehicle
Code section 23640 in Penal Code section 1001.36,” citing Tellez v. Superior Court (2020) 56
Cal.App.5th 439, 447-448.)
        Acknowledging that Vehicle Code section 23640 and section 1001.95 are in conflict,
real party argues the legislative history of section 1001.95 shows an intent to repeal Vehicle
Code section 23640. As noted by Tellez v. Superior Court, supra, 56 Cal.App.5th at p. 448, a
general canon of statutory construction, such as the one providing repeals by implication are
abhorred, may be overcome when the legislative history of a statute shows a clear intention to
repeal or render inoperative the conflicting law. We conclude real party failed to rebut the
presumption against a repeal by implication of Vehicle Code section 23640, because the
legislative history does not reveal a clear intent.
        Real party points to transcripts of legislators commenting that driving under the
influence would be eligible for diversion when the bill that enacted section 1001.95 (Assem.
Bill No. 3234 (2019-2020 Reg. Sess.)) was debated in September 2020. Real party notes the
fact the bill was thereafter enacted without excluding driving under the influence cases from
section 1001.95 shows an intent to allow diversion to be granted in these cases. However, even
assuming the comments can be relied on regarding legislative intent, a different inference is
also possible: namely, that the Legislature, by not specifically stating diversion would be
allowed for driving under the influence cases, and/or amending Vehicle Code section 23640 to
carve out an exception for section 1001.95 diversion intended that no diversion would be
granted in misdemeanor driving under the influence cases. (See Moore v. Superior Court,
supra, 58 Cal.App.5th at p. 579; Tellez v. Superior Court, supra, 56 Cal.App.5th at pp. 447-
448.)
        Real party also maintains a pilot program that preceded section 1001.95 shows a
legislative intent to allow diversion to be granted in driving under the influence cases under

                                                  5
section 1001.95. Assembly Bill No. 2124 (2013–2014 Reg. Sess.) enacted a three-year
“Deferral of Sentencing Pilot Program” which authorized courts in Los Angeles County to
grant deferred entry of judgment in misdemeanor cases, and the statute specifically excluded
driving under the influence cases, along with many other offenses, from being eligible. (See
former § 1001.98, subd. (h)(3).) Real party notes one legislator commented while the bill that
enacted Penal Code section 1001.95 was being considered that section 1001.95 diversion was
based on the Los Angeles pilot. Real party argues that, in contrast with the pilot statute, the
fact section 1001.95 did not exclude driving under the influence shows an intent to allow
diversion in section 1001.95. Yet, even if the pilot was Penal Code section 1001.95’s
predecessor, failing to state in section 1001.95 that driving under the influence is excluded does
not show an unequivocal intent to allow diversion in driving under the influence cases. Real
party’s argument is speculative, as the Legislature could have just as easily come to the
realization that the exclusionary language was unnecessary in light of Vehicle Code section
23640.
         Lastly, real party relies on Tellez v. Superior Court, supra, 56 Cal.App.5th at pp. 449-
450, when comparing the mental health diversion law and Penal Code section 1001.95,
commenting, “In 1982, the Legislature enacted two sets of statutes providing for misdemeanor
diversion programs. (Pen. Code, §§ 1001–1001.9, 1001.50–1001.55 . . . .) When the
Legislature did so, it expressly excluded DUI offenses from eligibility. (Pen. Code, §§ 1001.2,
subd. (a), 1001.51, subds. (b), (c)(6).) In view of that history, the Legislature’s failure to
expressly exclude DUI offenses this time around is a good indicator that it intended DUI
offenses to be eligible for the new misdemeanor program.” As the Court of Appeal’s holding
was confined to determining mental health diversion cannot be granted in driving under the
influence cases, the comments were dicta, which is not binding on us. The Court of Appeal
preceded its comments by stating, “We do not believe it is clear whether [driving under the
influence] offenses are eligible for the new misdemeanor diversion program, and we need not
decide the issue.” (Tellez v. Superior Court, supra, 56 Cal.App.5th at p. 449.) Also, the Court
of Appeal did not analyze the scope of the 1982 diversion statutes, which both require
prosecution approval for diversion (see Pen. Code, §§ 1001.2, subd. (b), 1001.50, subd. (b)),

                                                  6
and the extent to which the Legislature may have perceived a need to highlight that diversion is
prohibited due to Vehicle Code section 23640 not specifically stating diversion is barred when
the prosecutor consents to a case being diverted. (See People v. Scheid (1997) 16 Cal.4th 1, 17
[“‘an opinion is not authority for a proposition not therein considered’”].)
       Petitioner acknowledges, after Assembly Bill No. 3234 was approved by the Legislature,
the Governor, in his message signing the bill, stated, in relevant part, “To the Members of the
California State Assembly: [⁋] I am signing Assembly Bill 3234, which would create a court-
initiated misdemeanor diversion program . . . . [⁋] However, I am concerned that the crime of
driving under the influence was not excluded from the misdemeanor diversion program. I will
seek to expeditiously remedy this issue with the Legislature in the next legislative session.”
( [as of July 6, 2021].)
Even if the Governor’s understanding was that diversion could be granted for driving under the
influence cases under the bill he signed, we agree with petitioner the statement does not shed
light on whether the Legislature intended to allow diversion in driving under the influence
cases. (See Moore v. Superior Court, supra, 58 Cal.App.5th at p. 582, fn. 12; see also
Coastside Fishing Club v. California Resources Agency (2008) 158 Cal.App.4th 1183, 1196,
fn. 7 [“We do not think a Governor’s post hoc signing statement is ordinarily a reliable
indication of legislative intent”].)
       Likewise, we find the fact that a bill is currently pending in the Legislature barring
courts from granting diversion in driving under the influence cases (Assem. Bill No. 282
(2021–2022 Reg. Sess.) does not reflect on what the Legislature intended in 2020 when it
approved legislation failing to specify one way or another whether diversion could be granted
in these types of cases. (See Assembly Bill No. 282 (2021–2022 Reg. Sess.) As noted in a
legislative committee analysis for the bill, the Legislature was told new legislation was needed
to “clarify” whether diversion was allowed in these cases, and to “correct [an] ambiguity in the
court initiated misdemeanor diversion statute enacted by AB 3234 – whether a misdemeanor
DUI offense is eligible for court initiated diversion.” (Assem. Comm. on Public Saf., Analysis
of Assem. Bill No. 282 (2021-2022 Reg. Sess.) as introduced January 21, 2021, pp. 4-5.)


                                                 7
       In sum, the Legislature approved a bill in enacting section 1001.95 which was silent on
whether misdemeanor diversion can be granted in driving under the influence cases. Against
this backdrop, Vehicle Code section 23640, subdivision (a), in crystal clear language, bars
diversion in such cases. We cannot discern an intent to overcome the rule that “[t]he law shuns
repeal by implication” (Schelb v. Stein, supra, 190 Cal.App.4th at p. 1448). We therefore give
effect to both statutes, by finding a person is eligible to be considered for a grant of diversion in
all cases, except the ones specifically listed in section 1001.95, subdivision (e) (cases where a
person must register as a sex offender, domestic violence, and stalking), and driving under the
influence cases as provided in Vehicle Code section 23640, subdivision (a).


                                          DISPOSITION
       Let a peremptory writ of mandate issue in the first instance directing respondent to
vacate its April 6, 2021 order granting diversion, and enter a new order denying diversion.



                                                   _________________________
                                                   Ricciardulli, J.

       We concur:



       _________________________                   _________________________
       Kumar, Acting P. J.                         Richardson, J.




                                                  8